Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 1, 2020

                                           No. 04-20-00173-CV

                                          IN RE Jack MILLER

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On March 23, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 1, 2020.



                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-00880, styled The State of Texas v. Jack Miller, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.